Citation Nr: 1758858	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  07-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a chronic fatigue disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1993, with service in the Persian Gulf Theater of Operations from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
January 2006, October 2008, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2009 and October 2014, the Board remanded the appeal for additional development.  Also, in October 2014, the Board denied the reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed that issue to the United States Court of Appeals for Veterans Claims Court (Court).  In August 2015, the Court granted a Joint Motion for Partial Remand (JMR) for further consideration of evidence related to the reopening of the bilateral hearing loss claim.  

In a March 2016 decision, the Board reopened the Veteran's bilateral hearing loss claim and denied the claim on its merits.  Additionally, the Board remanded the remaining claims on appeal for further development.  The Veteran appealed the denial of service connection for bilateral hearing loss to the Court.  In October 2016, the Court granted a JMR for additional consideration of evidence relevant to the Veteran's hearing loss claim.  

The Board acknowledges that the Veteran originally filed separate claims of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD.  During the course of this appeal, his psychiatric symptoms have been diagnosed as PTSD, depression, personality disorder, and anxiety.  However, the Board notes that while the Veteran is seeking service connection for each of his psychiatric disorders, it is unlikely that such disorders could receive separate ratings given the overlapping symptoms.  Therefore, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's psychiatric disorder is related to active duty service.

2.  It is at least as likely as not that the Veteran's erectile dysfunction is related to active duty service.

3.  It is at least as likely as not that the Veteran's bilateral hearing loss is related to active service.

4.  It is at least as likely as not that the Veteran's tinnitus is related to active service. 

5.  The Veteran does not have a chronic fatigue disorder or a qualifying chronic disability under 38 C.F.R. § 3.317.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, have been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2017).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).

5.  The criteria for entitlement to service connection for a chronic fatigue disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss, tinnitus, a psychiatric disorder, erectile dysfunction, and a chronic fatigue disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In cases of preexisting disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

If the disorder is noted upon entry into service, the Veteran has the burden of establishing aggravation by showing that the preexisting disorder has increased in severity as a result of active duty service.  See 38 U.S.C. § 1153 ; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  On the other hand, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

If such an increase in severity is shown, it is presumed to have been aggravated absent clear and unmistakable evidence that the increase in disability is due to the natural progression of the disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, even if a disability is not subject to presumptive service connection, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Further, service connection may be warranted on a presumptive basis for veterans with service in the Southwest Asia theater of operations for objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1) (2017).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities that warrant a presumption of service-connection: 
(1) 	An undiagnosed illness: 
(2) 	A medically unexplained chronic multisymptom illness; or 
(3) 	A diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d).

Signs or symptoms which may be manifestations of undiagnosed illness include but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  Similarly, unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

Additionally, service connection may only be granted for a current disability, and therefore, when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Psychiatric Disorder, Hearing Loss, Tinnitus, and Erectile Dysfunction

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's psychiatric disorder, hearing loss, tinnitus, and erectile dysfunction.  

As an initial matter, while the Veteran's July 1970 entrance examination does not report a diagnosis of hearing loss, the induction audiogram reflects that the Veteran had bilateral hearing loss for VA purposes.  Therefore, there is clear and unmistakable evidence that the Veteran had bilateral hearing loss prior to active service and the presumption of soundness does not attach.  See Wagner at 1096 (2004).

However, while the Veteran's hearing loss preexisted service, the evidence of record indicates that his disorder was aggravated by active service.  In this case, the service treatment records and in-service audiograms, in conjunction with the Veteran's credible statements, indicate that the Veteran's hearing worsened during service.  Further, the Veteran's military audiologist and physicians documented the Veteran's continuing decline in hearing during service and was even briefly placed on a hearing profile.  As such, the Veteran's condition was clearly aggravated during service.  

With respect to tinnitus, the Board determines that service connection is warranted.  Specifically, while the Veteran's service treatment records (STRs) are negative for a diagnosis of tinnitus and/or related complaints, the available medical evidence reveals that the Veteran has a current diagnosis of tinnitus.  Additionally, the Board takes notice of the fact that the Veteran is now service-connected for bilateral hearing loss and recognizes that tinnitus is a common symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems; see also Fountain v. McDonald, 27 Vet. App. 258 (2015). 

In regard to the Veteran's psychiatric disorder, while the Veteran did not have a diagnosis of a psychiatric disorder in service, the objective medical evidence indicates that the Veteran experienced psychiatric symptoms soon after service, and even participated in a Gulf War study for his PTSD shortly after separation.  Moreover, the evidence reflects that his post-service psychiatric symptoms have been continuous, and that he has been diagnosed with numerous psychiatric disorders.  Moreover, the Veteran has submitted private medical opinions and treatment records which indicate his symptoms are related to active service. 

The Board notes that the negative medical evidence includes several VA examinations which indicate that the Veteran does not have a current psychiatric disorder, or alternatively, his psychiatric disorder is unrelated to service.  Nevertheless, the Board finds that the evidence is in relative equipoise given that the onset of his symptoms occurred shortly after service, as well as the opinions from the Veteran's medical providers.  

Lastly, with respect to the Veteran's erectile dysfunction, the medical evidence indicates that the Veteran's disorder was due in part to his medication used to treat his psychiatric disorder.  As such, the Board finds that service connection is also warranted.  

Therefore, the Board concludes that the weight of the evidence supports service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, and erectile dysfunction, or at the very least, the evidence is in equipoise, and service connection should be granted.

Chronic Fatigue Disorder

Based on the evidence of record, the Board determines that service connection for a chronic fatigue disorder is not warranted. 

As an initial matter, the Board determines that service connection on a presumptive basis for a chronic fatigue disorder under 38 C.F.R. § 3.317 is not for application.  First, the Board does not consider the Veteran's fatigue complaints to represent an undiagnosed illness as the Veteran is already service connected for fibromyalgia and his complaints/symptoms are already being compensated.  Specifically, the April 2015 VA examiner opined that the Veteran's fatigued complaints were due to his service-connected fibromyalgia and that he did not have any signs or symptoms of an undiagnosed or separate illness.  Therefore, the Board determines that the Veteran's fatigue symptoms are not "undiagnosed," "unexplainable," and/or considered to be a separate "chronic multisymptom illness" for which service connected can be granted on a presumptive basis under 38 C.F.R. § 3.317.  

Nevertheless, the Veteran may still establish service connection for his chronic fatigue disorder with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, the Board determines that service connection is also not warranted on this basis.  Specifically, as discussed, the objective medical evidence does not indicate that the Veteran has a diagnosis of a chronic fatigue disorder or symptoms of fatigue due to a disorder other than from his service-connected fibromyalgia.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In arriving at this conclusion, the Board acknowledges the Veteran's statements regarding the relationship between his fatigue and active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, the diagnosis and etiology of dysfunctions and disorders are a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes he has a separate chronic fatigue disorder, or that his fatigue symptoms are related to active duty service, he is a lay person without appropriate medical training and expertise to provide a medical diagnosis and/or nexus opinion regarding the etiology of his disorders. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  As discussed below, the Veteran has also been provided with a VA examination as per the Board's March 2016 remand instructions.  

Additionally, it is noted that this appeal was remanded by the Board in March 2009, October 2014, and March 2016 in order to obtain VA examinations and outstanding records.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Specifically, all outstanding, relevant, and available  service and medical treatment records were obtained.  Moreover, the Veteran was provided with VA examinations in May 2015 and August 2016.  The Board finds that upon review of the examination reports, the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus the VA examination reports are adequate for adjudication purposes.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.

Service connection for erectile dysfunction is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a chronic fatigue disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


